323 S.W.3d 100 (2010)
Bariyo NDEBESA, Appellant,
v.
SIGNATURE REAL ESTATE, Respondent,
Division of Employment Security, Respondent.
No. WD 71485.
Missouri Court of Appeals, Western District.
October 26, 2010.
Bariyo Ndebesa, Appellant pro-se.
Larry R. Ruhmann, for Respondent Division of Employment Security.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Bariyo Ndebesa appeals the decision of the Labor and Industrial Relations Commission, which found that Ndebesa was discharged for misconduct connected with work and was, therefore, disqualified from receiving unemployment benefits. On appeal, Ndebesa claims that the Commission's findings were not supported by competent and substantial evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).